EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul J. Kroon on 02 September 2022.

The application has been amended as follows: 

	in claim 1, the phrase --as the main component-- has been added after "comprising boron nitride" on line 2 of the claim, and

	in claim 10, the phrase "coating a coating" on line 1 has been replaced with --coating the coating--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to a coating composition for a wiper blade comprising a solid lubricant, an organic solvent, a binder, and an additive.  The main component of the solid lubricant is boron nitride and the boron nitride is present in the composition at a concentration of 10 to 15 wt%.
	Jae represents the closest prior art.  While Jae discloses that boron nitride may be used as the lubricant, the disclosure is included as part of a Markush group of lubricants - including graphite - indicating to one of ordinary skill in the art the functional equivalence of the lubricants in the list.  The examiner agrees with the applicant (see page 7 of the reply filed 25 August 22022) that the Examples presented in the specification show that coatings with lubricants in which boron nitride is the main component and contained at a concentration of 10 to 15 wt% have superior wear properties compared to coatings in which boron nitride is contained outside the claimed range (Examples 4-10 versus Comparative Examples 10-16) and compared to coatings using graphite as opposed to boron nitride (Examples 1-3 versus Comparative Examples 7-9).  These results would not be expected results by one of ordinary skill in the art based on the teachings of Jae, since one of ordinary skill in the art would expect all the lubricants recited in claim 14 of Jae to be functionally equivalent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 25 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,883,017 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787